DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendments and TD filed on and approved on 02/01/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 11-12 and 14-16 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Nguyen et al. (US Pub. No. 2008/0076506 A1 hereinafter referred to as Nguyen).
	As per claim 11, Nguyen teaches an electronic gaming table (abstract and Fig. 1) comprising: a gaming table surface (Fig. 1, item 101 and paragraph [0026] see table); a user input device detection system including a plurality of sensors (paragraph [0134] see sensors for detecting presence of the mobile device and paragraph [0099] for communication features which act as a sensor for detecting range) configured to detect (paragraphs [0250] and [0254]-[0255]) a plurality of wireless electronic handheld player input devices within an authorized region around the gaming table surface (Fig. 1 and paragraph [0098] player stations associated with a VCARD, or mobile device, with a plurality of stations included and paragraph [0099] for allowable distance) and wirelessly (paragraphs [0010] and [0265] see wireless communication with an associated device and an electronic gaming table) communicate using a communication protocol with the plurality of wireless electronic handheld player input devices adjacent to the gaming table surface (paragraph [0098] teaches that a mobile device is linked to a specific 
	As per claim 12, Nguyen teaches a table wherein the gaming table surface comprises an electronic display (Fig. 1, items 110, 112A-G, and 120 and paragraph [0026]).
As per claim 14, Nguyen teaches a table which comprises a plurality of spaced apart wireless electronic handheld player input device electric power charging stations respectively at the docking regions (Fig. 1, item 104 and paragraphs [0080]-[0082] for wireless docking station and paragraphs [0084] and [0137] for charging capability).
As per claim 15, Nguyen teaches a table wherein the user input device detection system is configured to receive data corresponding to wager related player inputs from the electronic handheld user input devices (paragraphs [0055], [0134], [0208], and [0230] teach the mobile device further providing game play instructions based on input).
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (US Pub. No. 2008/0076506 A1 hereinafter referred to as Nguyen) in view of Walker et al. (US Pub. No. 2006/0287068 A1 hereinafter referred to as Walker).
	As per claim 13, Nguyen does not teach a table wherein the gaming table surface comprises a felt display without any electronic displays.  However, Walker teaches a gaming table comprising communication with wireless devices (abstract and paragraph [0063]) comprising a table surface without displays (Figs. 8-9 and paragraph [0062] with only display 142 or displays associated with devices being indicated) with the surface having printed felt (paragraph [0074]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Nguyen with Walker, since Nguyen is modifiable to only use printed felt for the surface displays, instead relying upon wireless communication with mobile devices to display player information, since this is a cheaper and more durable method for a table surface instead of using expensive table wide displays which may become damaged.
Allowable Subject Matter
Claims 1-8, 10, 17-18, and 20 are allowed.  Examiner finds applicant’s arguments regarding the features of claims 1 and 17 in combination as not being obvious.  Specifically the combination with the machine-readable codes and the all the other claimed features of the electronic table is more than an obvious combination of known prior art when used for the function claimed.
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. Applicant argues that amended features of claim 11 overcome the cited prior art Nguyen.  Examiner respectfully disagrees and cited to above rejection for the newly included limitations.  Specifically that .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyake (US Pub. No. 2007/0222452 A1) teaches a gaming system comprising mobile devices which read a QR, or bar code, from a gaming information device in order to communicate information to the mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/10/2021